Name: 79/365/EEC: Commission Decision of 22 March 1979 relating to the monitoring within the Community of exports of untreated calf and bovine hides
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  means of agricultural production;  information technology and data processing;  transport policy
 Date Published: 1979-04-05

 Avis juridique important|31979D036579/365/EEC: Commission Decision of 22 March 1979 relating to the monitoring within the Community of exports of untreated calf and bovine hides Official Journal L 085 , 05/04/1979 P. 0044 - 0045 Greek special edition: Chapter 02 Volume 7 P. 0199 COMMISSION DECISION of 22 March 1979 relating to the monitoring within the Community of exports of untreated calf and bovine hides (79/365/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports (1), and in particular Article 5 thereof, After consultation within the committee provided for in Article 4 of the said Regulation, Whereas the Commission, in letters sent to the Permanent Representations of the Member States on 20 September 1972, requested the latter to provide it with the figures necessary to monitor exports of untreated calf and bovine hides; Whereas the decline in the availability of untreated hides in the Community, as a result of the appreciable reduction in slaughtering since 1977 and the considerable growth of exports to non-member countries, is leading to renewed shortages in the Community which is being reflected in the level of prices; Whereas the existing monitoring system should therefore be strengthened; Whereas, to that end, the rules relating to the transmission to the Commission of the figures collected by the Member States should be specified and the Member State in which slaughtering took place should be determined as far as possible, HAS ADOPTED THIS DECISION: Article 1 1. Member States which require licences for exports of the untreated calf and bovine hides referred to in the Annex hereto shall inform the Commission within the first 15 days of each month of the quantities, in tonnes, and the total prices calculated on an fob basis for which export documents have been issued or endorsed during the previous month. All Member States shall inform the Commission within 30 days following the end of each month of the quantities, in tonnes, and the total prices calculated on an fob basis for which exports of the products referred to above took place during that month. 2. Such information communicated by the Member States shall be classified by NIMEXE code and by country of destination and shall as far as possible show the Member State in which slaughtering took place where that Member State is not the exporting Member State. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 March 1979. For the Commission Wilhelm HAFERKAMP Vice-President (1)OJ No L 324, 27.12.1969, p. 25. ANNEX >PIC FILE= "T0014670">